Title: Abigail Adams to John Adams, 24 January 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Janry 24. 1794
          
          We have had four days and Nights of Rain an old fashiond rain. if there had been upon the Ground a Body of snow, the flood of Rain, would have carried away all our Mills and Bridges it has laid our fenses in the meddow below the House flat the water is a foot above the bridge at mr Blacks, and over the Top of his wall which he built last Summer. till this Rain we have not had water to Grind with in Town, & the wells were very low. I expect a Fe’bry. winter.
          The news of last Evening is that the duke of yorks Army with himself are captured and Toulon retaken with every ship, this in a hand Bill from Genet, who seems out of Breath for Joy, as he represents the whole city of Philadelphia he says the News arrived by a vessel from France which was sent there by the President, “and that Congress could not stay in their sitting”
          if I thought such an event would accelerate an Honorable Peace in Europe and enable France to Govern themselves, I could most sincerely unite in acclamations and congratulation’s but such is the state of wild Frenzy which possesses that devoted Nation, that they

will instanly invade England if in their power, possess themselves of Spain, & over turn every Throne, which they have ability to assault. Brissot and 14 others have follow’d the Queen in quick succession. Houchard we are told is also Goullitened, if it was not treating a subject so melancholy, with too much levity; one might advise any future general, whom the Convention may be disposed to invest with the Chief command, to send them such an answer, as it is said Harry the 8th of England received from a Foreign Lady to whom in the latter part of his Reign, he signified that it was his pleasure to marry her. to which she replied, [“]I am highly sensible of the honor your Majesty intends me, and if I had more Heads than one, should be proud of the Alliance, but as I have not, I must beg leave to decline the connexion”
          I hope tomorrows post will bring us more particulars, than Genets hasty hand Bill. I am some times almost tempted to wish that I was as ignorant of the Affairs of my Country, as those who are busied in a Round of dissipation. I should at least be free from the constant anxiety and solicitude which at present occupies all my thoughts, if by it, I could render any Service to my country, I should receive some compensation. I want to hear every day from you. I want to sit down and converse with you. every evening, I sit here alone and Brood over probabilities and conjectures. The Democratick Societys might more properly be termd Genetian. the resolves publishd in yesterdays paper of that society in Philadelphia, are rather more assuming than their Boston Brethren. they are not yet sufficiently powerfull to carry their measures into effect. Swift says that [“]Man is so much of the Nature of a sheep, that whoever is bold enough to give the first great Leap over the Heads of those about him, tho he be the worst of the flock, shall be quickly followd by the rest, besides when Parties are once formd, the Stragglers look so ridiculous and become so insignificant, that they have no other way but to run into the herd, which at least will hide and protect them, and where to be much considerd requires only to be very voilent.” from these causes I dare say do the Numbers in these Societyes increase, for the People are happy are contented Satisfyed with the Government and those who administer it. all those who wish to disturb it, will be found like Jarvis Austin Morten when weighd in the balance, wanting—wanting office wanting property or wanting morals—
          
          Thus do I run on, merely for the sake of saying something to you, which may perhaps be as much to the purpose, as somethings which you hear in the assembly over which you preside, and if it should not, why then I can relinquish my right to a terms so long hackned that I am almost tempted never to claim it again, except it is to assure
          You that my Heart bears an equal degree of affection and tenderness towards you with that expressd by your own, for your
          
            A Adams
          
          
            Mrs Brisler was well this evening
            Love to son Thomas—
          
        